DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 29-30, 44, 57-58, 60 have been amended.  Claims 62-64 are newly added for Examination.  Claim 32 has been canceled.

Response to Arguments
3.	Applicant's arguments filed on March 14, 2022 have been fully considered but they are not persuasive.

4.	In response to the Applicant’s arguments concerning the amendments “generating first indication information, wherein the first indication information is used for indicating a terminal device to send multiple pieces of uplink information on multiple uplink channels in a time division multiplexing mode”, the Examiner respectively disagrees with the Applicant’s arguments because the Examiner has made a new ground of rejection to address the time division multiplexing aspect.
	The newly added reference discloses the sending  of uplink information on multiple uplink channels in time division multiplexing mode in the rejection below. 





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1, 29-31, 33-34, 35-38,  44, 46-47, 57-64,  are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2011/0243012 A1) in view GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) and further in view of Vilaipornsawai et al (US 2020/0008231 A1, Provisional Application No. 62/454,603, filed on Feb. 3, 2017).

Regarding claim 1 (Currently Amended), Luo et al (US 2011/0243012 A1) discloses a data transmission method (see, method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier, section 0008, fig. 1 to fig. 2, multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033) comprising: generating first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043), wherein the first indication information is used for indicating a terminal device to send multiple pieces of uplink information (see, the uplink grant includes various parameters used to generate and send data transmission from the UE, section 0042, section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier) on a first uplink channel of the multiple uplink channels (section 0061-0062, 0042-the UE concurrently transmitting  the PUSH and one or more PUCCHS on the uplink carrier); and sending the first indication information to the terminal device (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB), sending a Radio Resource Control (RRC) signaling to the terminal device (see, the UE receiving reconfiguration/periodic CQI reporting for one or more downlink carries via RRC, section 0071), wherein the RRC signaling comprises the first indication information (see, the RRC signaling is related control information with respect downlink carriers, CQI, section 0032, 0071); receive the multiple pieces of uplink information sent by the terminal device on a Physical Uplink Control Channel (PUCCH) (see, in response to the DL grant, the UE sends control information in terms of CQI//PMI/RI and ACK/NACK and data on the PUSCH ,  one or more PUCCHs (Section 0045-0046, 0061-0063),  the control information may be sent on one or more of the uplink carriers, section 0046), wherein the multiple pieces of uplink information comprises acknowledgement/non-acknowledgement information corresponding to each downlink in the multiple downlinks (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK).
LUO ‘012 discloses CQI/PMI/RI for downlink carrier are time division multiplexed (section 053) but fails to teach: multiple uplink  channels in time division multiplexing mode.
However, Vilaipornsawai et al (US 2020/0008231 A1, Provisional Application No. 62/454,603, filed on Feb. 3, 2017) discloses: multiple uplink  channels in time division multiplexing mode (see, DCI basis on multiple PDCCH messages from two TRPs in relation beams that are time division multiplexed, including multiple PUCCH messages for multiple PUSCH in terms of  control and data channels section 0105,  0102,0190).

In view of the above,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for indicating uplink grant, control channels through multiple DCIs as taught by Vilaipornsawai ‘231 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide network coordination schemes for New Radio (NR) from multiple TRPs (section 0005).

The combination of LUO ‘012 and Vilaipornsawai ‘231discloses all the claim limitations but fails to explicitly teach: sending second Downlink Control Information (DCD to the terminal device, wherein the second DCI comprises an uplink (UL) grant message of uplink data.

However, GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) from a similar field of endeavor discloses: sending second Downlink Control Information (DCI) to the terminal device (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE), wherein the second DCI comprises the UL grant message of uplink data (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE and used for uplink data transmission).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231 .  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.


Regarding claim 29 (Currently amended), Luo et al (US 2011/0243012 A1) discloses a network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), comprising a processor  (fig. 11, see, controller/processor 1164 coupled to memory 1166, scheduler 1168, multi-carrier determination multi-carrier 1162, section 0029-0033, 0117-0125) and a transceiver (fig. 11 to fig. 12, , see, transmitter 1150/Receiver 1156 of the eNB/Base station 110 which communicates to the UE 120, section 0029-0033, 0117- 0125), wherein  the processor (fig. 11, see, controller/processor 1164 coupled to memory 1166, scheduler 1168, multi-carrier determination multi-carrier 1162, section 0029-0033, 0117-0125)  is configured to generate first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043), wherein the first indication information (see, the uplink grant includes various parameters used to generate and send data transmission from the UE, section 0042) wherein the first indication information is used for indicating a terminal device to send the multiple pieces of uplink information on a first uplink channel of multiple uplink channels (section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier); and the transceiver  (fig. 11 to fig. 12, , see, transmitter 1150/Receiver 1156 of the eNB/Base station 110 which communicates to the UE 120, section 0029-0033, 0117- 0125) is configured to send (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB) a Radio Resource Control (RRC) signaling to the terminal device (see, the UE receiving reconfiguration/periodic CQI reporting for one or more downlink carries via RRC, section 0071), wherein the RRC signaling comprises the first indication information (see, the RRC signaling is related control information with respect downlink carriers, CQI, section 0071), wherein the multiple pieces of uplink information comprises acknowledgement/non-acknowledgement information corresponding to each downlink in the multiple downlinks (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK).

LUO ‘012 discloses CQI/PMI/RI for downlink carrier are time division multiplexed (section 053) but fails to teach: multiple uplink  channels in time division multiplexing mode.

However, Vilaipornsawai et al (US 2020/0008231 A1, Provisional Application No. 62/454,603, filed on Feb. 3, 2017) discloses: multiple uplink  channels in time division multiplexing mode (see, DCI basis on multiple PDCCH messages from two TRPs in relation beams that are time division multiplexed, including multiple PUCCH messages for multiple PUSCH in terms of  control and data channels section 0105,  0102,0190).
In view of the above,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for indicating uplink grant, control channels through multiple DCIs as taught by Vilaipornsawai ‘231 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide network coordination schemes for New Radio (NR) from multiple TRPs (section 0005).

The combination of LUO ‘012 and Vilaipornsawai ‘231 discloses all the claim limitations but fails to explicitly teach: send second Downlink Control Information (DCI) to the terminal device, wherein the second DCI comprises an uplink (UL) grant message of uplink data.

However, GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) from a similar field of endeavor discloses: send second Downlink Control Information (DCI) to the terminal device (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE), wherein the second DCI comprises the UL grant message of uplink data (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE and used for uplink data transmission).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 30 (Currently amended), Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the network device according to claim 29, wherein the processor is further configured to: generate the first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043) according to interaction capabilities between multiple Transmission Reception Points (TRPs) corresponding to the multiple downlinks (see, CoMP between transmission reception points (TRPs) in relation to serving the UE, including load balancing,  resource assignment, TDM manner among the TRPs with respect to PDCCH and PDSCH transmissions,  section 0060-0065, 0122).
In view of the above,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for indicating uplink grant, control channels through multiple DCIs as taught by Vilaipornsawai ‘231 into combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Gong ‘467.  The motivation would have been to provide network coordination schemes for New Radio (NR) from multiple TRPs (section 0005).

Regarding claim 31 (Original), Luo ‘012 as modified by Vilaipornsawai ‘231 and Gong ‘467 discloses the network device according to claim 30, wherein the report information (section 0060-0063, see, the UE sending control information for multiple downlink carriers and data on one uplink carrier, the control information for each downlink carrier includes one or more of CQI, PMI, RI and ACK/NACK) comprises at least one piece of the following information: capability information indicating whether the terminal device supports to send the multiple pieces of uplink information on the multiple uplink channels (see, the number of layers for the PUSCH, section 0039, 0096) in the control information sent by the terminal to use to transmit data (see, control information that includes CQ/PMI/RI are used for the transmission of data, section 0040-0041), information about a Multiple-Input Multiple-Output (MIMO) capability of the terminal device, level information of the terminal device, and a Power Headroom Report (PHR) of the terminal device.

Regarding claim 32 (Currently amended), Luo ‘012 discloses the network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), wherein the transceiver is specifically configured to: send a Radio Resource Control (RRC) signaling to the terminal device (see, the UE receiving reconfiguration/periodic CQI reporting for one or more downlink carries via RRC, section 0071), wherein the RRC signaling comprises the first indication information (see, the RRC signaling is related control information with respect downlink carriers, CQI, section 0071); or, send a Media Access Control (MAC) Control Cell (CE) to the terminal device, wherein the MAC CE comprises the first indication information.

The combination of LUO ‘012 and Vilaipornsawai ‘231discloses all the claim limitations but fails to explicitly teach:
Regarding claim 33 (Currently amended), the network device, wherein the transceiver is further configured to: send first Downlink Control Information (DCI) to the terminal device, wherein the first DCI comprises the first indication information.
Regarding claim 34 (Currently amended) The network device according to claim 33, wherein the transceiver is further configured to: send the first DCI to the terminal device on a control channel corresponding to each downlink in the multiple downlinks; or send the first DCI to the terminal device on a control channel corresponding to a first downlink of the multiple downlinks.

	However, GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) from a similar field of endeavor discloses:
Regarding claim 33 (Currently amended), the network device (fig. 14, see, the UE that receives downlink control information from one or more transmission points, the assignment/scheduling information on the PDCCH via DCI, section 0163-0164, fig. 1, RANs which include base stations 170-a-170b, section 0167-0168), wherein the transceiver is specifically configured to: send first Downlink Control Information (DCI) to the terminal device (see, the UE/WTRU that receives assignment of resources on the PDCCH or via the DCI, section 0005, 0006, 0096), wherein the first DCI comprises the first indication information (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0333).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 34 (Currently amended), GONG ‘467 discloses the network device (fig. 14, see, the UE that receives downlink control information from one or more transmission points, section 0331, the assignment/scheduling information on the PDCCH via DCI, section 0163-0164, fig. 1, RANs which include base stations 170-a-170b, section 0167-0168), wherein the transceiver is further specifically configured to: send the first DCI to the terminal device on a control channel corresponding to each downlink in the multiple downlinks (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164, 0206-multiple PDCCHS monitored by the UE); or send the first DCI to the terminal device on a control channel corresponding to a first downlink of the multiple downlinks (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 44 (Currently amended), Luo ‘012 discloses a terminal device (fig. 1 to fig. 2, fig. 11 to fig. 12, UE 120, see, method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier, section 0008, fig. 1 to fig. 2, multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033), comprising a transceiver (fig. 11, fig. 12, transmitter/ 1110, Receiver 1120 which is coupled to controller/processor 1124 and memory 1126, CQI/PMI/RI determination block 1116 and multi-carrier determination 1122, section 0029-0033, 0117-0125), wherein, the transceiver is configured to receive first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043), sent by a network device (fig. 1, fig. 11 to fig. 12, eNB 110 which provides communication coverage to the UEs in coverage area, section 0029-0033, 0117-0125), wherein the first indication information (see, the uplink grant includes various parameters used to generate and send data transmission from the UE, section 0042, section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier) is used for indicating a terminal device to send the multiple pieces of uplink information on a first uplink channel of multiple uplink channels (section 0061-0062, 0042-the UE concurrently transmitting  the PUSH and one or more PUCCHS on the uplink carrier); and the transceiver is further configured to receive  (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB) a Radio Resource Control (RRC) signaling sent by the network device (see, the UE receiving reconfiguration/periodic CQI reporting for one or more downlink carries via RRC, section 0071), wherein the RRC signaling comprises the first indication information (see, the RRC signaling or higher-layer signaling is related control information with respect downlink carriers and uplink carriers with which the UE is configured with, CQI, section 0032,  0071), wherein the multiple pieces of uplink information comprises acknowledgement/non-acknowledgement information corresponding to each downlink in the multiple downlinks (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK).

LUO ‘012 discloses CQI/PMI/RI for downlink carrier are time division multiplexed (section 053) but fails to teach: multiple uplink  channels in time division multiplexing mode.
However, Vilaipornsawai et al (US 2020/0008231 A1, Provisional Application No. 62/454,603, filed on Feb. 3, 2017) discloses: multiple uplink  channels in time division multiplexing mode (see, DCI basis on multiple PDCCH messages from two TRPs in relation beams that are time division multiplexed, including multiple PUCCH messages for multiple PUSCHs in terms of  control and data channels section 0105,  0102,0190).
In view of the above,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for indicating uplink grant, control channels through multiple DCIs as taught by Vilaipornsawai ‘231 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide network coordination schemes for New Radio (NR) from multiple TRPs (section 0005).

The combination of LUO ‘012 and Vilaipornsawai ‘231 discloses all the claim limitations but fails to explicitly teach: sending second Downlink Control Information (DCI) to the terminal device, wherein the second DCI comprises an uplink (UL) grant message of uplink data.
However, GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) from a similar field of endeavor discloses: sending second Downlink Control Information (DCI) to the terminal device (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE), wherein the second DCI comprises the UL grant message of uplink data (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE and used for uplink data transmission).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.


The combination of LUO ‘012 and Vilaipornsawai ‘231 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 46 (Currently amended) the terminal device, wherein the transceiver is specifically configured to: receive first Downlink Control Information (DCI) sent by the network device, wherein the first DCI comprises the first indication information.

Regarding claim 47 (Currently amended), the terminal device, wherein the transceiver receiving unit is specifically configured to: receive the first DCI sent by the network device on a control channel corresponding to any downlink of the multiple downlinks; or receive the first DCI sent by the network device on a control information.

However, GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) from a similar field of endeavor discloses:
Regarding claim 46 (Currently amended) the terminal device (fig. 1, fig. 14, UE/ED 110a-110b, section 0163-164, 0167-170), wherein the transceiver (fig. 3A, UE/ED that includes transceiver 202 coupled to processing units 220, memory 208) is specifically configured to: receive first Downlink Control Information (DCI) sent by the network device, wherein the first DCI comprises the first indication information (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 47 (Currently amended), the terminal device (fig. 1, fig. 14, UE/ED 110a-110b, section 0163-164, 0167-170, 0190-0195), wherein the transceiver (fig. 3A, UE/ED that includes transceiver 202 coupled to processing units 220, memory 208, section 0190-0194)  is specifically configured to: receive the first DCI sent by the network device on a control channel corresponding to any downlink of the multiple downlinks (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164, 0206-multiple PDCCHS monitored by the UE); or receive the first DCI sent by the network device on a control information (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 57 (New), Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the method according to claim 1, wherein generating the first indication information comprises: generating the first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043) according to interaction capabilities (see, CoMP between transmission reception points (TRPs) in relation to serving the UE, including load balancing,  resource assignment, TDM manner among the TRPs with respect to PDCCH and PDSCH transmissions,  section 0060-0065, 0122) between multiple beams corresponding to the multiple downlinks (Vilaipornsawai ‘231, section 0070, 0106, 0122-the use of multiple TRPs/beams sent in TDM, and UE-TRP link qualities).
In view of the above,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for indicating uplink grant, control channels through multiple DCIs as taught by Vilaipornsawai ‘231 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and GONG.  The motivation would have been to provide network coordination schemes for New Radio (NR) from multiple TRPs (section 0005).

Regarding claim 58 (Currently Amended), Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the method according to claim 1,  sending the second DCI to the terminal device on a control channel (section 0350-0353-DCI associated with multiple PUCCH resources for DCI, section 0371-0372, PDCCH is known as downlink control information (DCI), there are DCI 1, DCI2 with PDCCHs, section 0163-0164, section 0215-differe DCI formats in relation to scheduling) corresponding to a second downlink of the multiple downlinks (GONG, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 59 (New), Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the method according to claim 1, wherein sending the second DCI to the terminal device comprises: selecting (GONG, section 0333-selection from multiple PDCH of specific DCI)  at least one downlink in the multiple downlinks (GONG, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE); and sending the second DCI to the terminal device on the selected at least one downlink (Gong, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 60 (Currently Amended), Luo ‘012 as modified by Gong ‘467 discloses the network device according to claim 29, wherein the transceiver is further configured to:  send the second DCI to the terminal device on a control channel corresponding to a second downlink of the multiple downlinks (Gong, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).

Regarding claim 61 (New), Luo ‘012 as modified by Gong ‘467 discloses the network device according to claim 29, wherein the transceiver is further configured to: select at least one downlink in the multiple downlinks (Gong, section 0333-selection from multiple PDCH of specific DCI, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE)  and send the second DCI to the terminal device on the selected at least one downlink (Gong, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE, section 0333-selection from multiple PDCH of specific DCI).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 62 (New), Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the terminal device according to claim 44, wherein the first indication information is generated according to interaction capabilities between multiple Transmission Reception Points (TRPs) corresponding to the multiple downlinks (see, CoMP between transmission reception points (TRPs) in relation to serving the UE, including load balancing,  resource assignment, TDM manner among the TRPs with respect to PDCCH and PDSCH transmissions,  section 0060-0065, 0122).
In view of the above,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for indicating uplink grant, control channels through multiple DCIs as taught by Vilaipornsawai ‘231 into combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Gong ‘467.  The motivation would have been to provide network coordination schemes for New Radio (NR) from multiple TRPs (section 0005).

Regarding claim 63 (New),  Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the terminal device according to claim 44, wherein the transceiver is further configured to: receive the second DCI sent by the network device on a control channel corresponding to a second downlink of the multiple downlinks (Gong, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.

Regarding claim 64 (New) Luo ‘012 as modified by Vilaipornsawai ‘231  and Gong ‘467 discloses the terminal device according to claim 44, wherein the transceiver is further configured to: receive the second DCI sent by the network device on at least one downlink in the multiple downlinks (Gong, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the combined wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012 and Vilaipornsawai ‘231.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling.


                                                              Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473